      Case 1:19-cr-00859-DLC Document 25 Filed 06/10/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                19Cr859(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
MICHAEL CAMPANA,                       :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

    The sentencing for Michael Campana is currently scheduled

for June 18, 2020.   He is released on bail.       On June 8, 2020,

the defendant, with consent of the Government, requested that

his sentencing be postponed to July 23 or July 24.

    The Chief Judge of the Southern District of New York issued

Standing Order 20-MC-176 of March 30, 2020, finding that felony

sentencings cannot be conducted in person without seriously

jeopardizing public health and safety due to the pandemic.            It

is uncertain when in-person proceedings may safely resume in the

Southern District of New York.     In the event it is not possible

for an in-person sentencing of the defendant to take place, the

defendant may consent to be sentenced in a videoconference

proceeding so long as the Court finds that a further delay in

the sentence would result in serious harm to the interests of

justice.   See § 15002(b)(2) of the Coronavirus Aid, Relief, and

Economic Security (“CARES”) Act.
      Case 1:19-cr-00859-DLC Document 25 Filed 06/10/20 Page 2 of 5



    Accordingly, it is hereby

    ORDERED that the June 18, 2020 sentencing is adjourned to

Thursday, July 23, 2020 at 2:00 pm.      The sentencing will proceed

in court if that is possible.

    IT IS FURTHER ORDERED that by July 9, 2020, defense counsel

shall advise the Court whether the defendant consents to proceed

to be sentenced in a videoconference proceeding in the event an

in-person sentencing proceeding cannot occur on July 23.

    IT IS FURTHER ORDERED that by July 9, 2020, the parties

will advise the Court of whether there are grounds to find that

there would be serious harm to the interests of justice if the

sentencing does not proceed in July 2020.

    IT IS FURTHER ORDERED that if an in-person proceeding

cannot occur, the defendant consents to a videoconference

proceeding, and further delay would seriously harm the interests

of justice, the July 23 sentencing will proceed through Skype

for Business.   An Order will issue that provides the credentials

necessary for accessing the proceeding via Skype for Business.

The Skype for Business platform permits the defendant, defense

counsel, and the Government to appear, each from their separate

locations, before the Court by video.

    IT IS FURTHER ORDERED that should the defendant consent to

proceed to be sentenced in a videoconference proceeding, defense

counsel shall discuss the attached Waiver of Right to be Present


                                   2
         Case 1:19-cr-00859-DLC Document 25 Filed 06/10/20 Page 3 of 5



at Criminal Proceeding with the defendant.           If the defendant is

able to sign the form (either personally or, in accordance with

Standing Order 20-MC-174 of March 27, 2020, by defense counsel),

defense counsel shall file the executed form at least 24 hours

prior to the sentencing.       In the event the defendant consents,

but counsel is unable to obtain or affix the defendant’s

signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate

for the Court to add the defendant’s signature to the form.


Dated:      New York, New York
            June 10, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      3
              Case 1:19-cr-00859-DLC Document 25 Filed 06/10/20 Page 4 of 5
                                                                                             April 8, 2020 P.M.


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT
                               -v-                                             AT CRIMINAL PROCEEDING
                                       ,                                         -CR-   ( )( )
                                           Defendant.
-----------------------------------------------------------------X

Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern District
          of New York at the time of my sentence and to speak directly in that courtroom to the judge who
          will sentence me. I am also aware that the public health emergency created by the COVID-19
          pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
          to wait until the end of this emergency to be sentenced. I have discussed these issues with my
          attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
          courtroom with my attorney and the judge who will impose that sentence. By signing this
          document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
          the Southern District of New York for my sentencing proceeding as well as my right to have my
          attorney next to me at the time of sentencing on the following conditions. I want my attorney to
          be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
          I also want the ability to speak privately with my attorney at any time during the proceeding if I
          wish to do so.


Date:                _________________________                       ____________________________
                     Print Name                                      Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:                __________________________                      _____________________________
                     Print Name                                      Signature of Defense Counsel
            Case 1:19-cr-00859-DLC Document 25 Filed 06/10/20 Page 5 of 5



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:




                                                    2
